05/19/2021



                                                                                  Case Number: DA 21-0011




       IN THE SUPREME COURT OF THE STATE OF MONTANA

 IN THE MATTER OF THE                       Cause No. DA-21-0011
 CONSERVATORSHIP OF

                                                 ORDER GRATNING
                  H.D.K.,                     UNOPPOSED MOTION FOR
                                                EXTENSION OF TIME

            A Protected Person.



      Having read Appellee H.D.K.’s Unopposed Motion for Extension of Time,

finding no objection, and good cause appearing, it is hereby ordered Appellee

H.D.K. is granted a thirty-day extension to file her response brief calculated from

May 26, 2021.

      Signed this ____ day of May, 2021.




                                       Montana Supreme Court




                                                                                      1 by:
                                                                      Electronically signed
                                                                         Bowen Greenwood
                                                                     Clerk of the Supreme Court
                                                                            May 19 2021